Citation Nr: 1242623	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-36 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve Educational Assistance Program (MGIB-SR)), for enrollments at Azusa Pacific University from February 2007 to May 2007, May 2007 to September 2007, September 2007 to December 2007, January 2008 to April 2008, and April 2008 to July 2008.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Veteran's claim for entitlement to educational assistance benefits prior to March 2010.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDING OF FACT

The Veteran's claim for entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code for enrollments at Azusa Pacific University was received by VA on February 5, 2010.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational assistance benefits under Chapter 1606, Title 10, United States Code, for enrollments at Azusa Pacific University prior to February 5, 2009, have not been met. 38 C.F.R. § 21.7131 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

Laws and Analysis

The Veteran seeks retroactive payment of educational benefits under Chapter 1606, Title 10, United States Code, for enrollments at Azusa Pacific University from February 2007 to May 2007, May 2007 to September 2007, September 2007 to December 2007, January 2008 to April 2008, and April 2008 to July 2008.  

Per the Veteran, his period of mobilization lasted from September 2008 to February 2010.  

The record reflects that VA received the Veteran's claim for educational assistance for his prior enrollment at Azusa Pacific University under the Montgomery GI Bill - Selected Reserve (MGIB-SR or Chapter 1606) and Reserve Educational Assistance Program (REAP or Chapter 1607) on February 5, 2010.  

 In response, VA issued the Veteran a certificate of eligibility for MGIB - SR, but denied his request for REAP.  In March 2010, VA received an enrollment certification from Azusa Pacific University confirming enrollment for various periods from February 2007 to July 2008.  

The Veteran maintains that his delay in submitting his application was due to the fact that he was mobilized, and therefore unable to submit his application for education benefits.

The MGIB-SR program (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program. Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540 (2012).  It is the first such program that does not require service in the active Armed Forces in order to qualify.

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a) (2012).

For purposes of determining the commencing date of an award of that educational assistance, the 'date of claim' is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (2012).

In this case, the Veteran contends that his formal claim for benefits was not submitted until February 2010 due to the fact that he was mobilized, and therefore unable to submit his application for education benefits.  However, the evidence of record, most notably the Veteran's statement, shows that that his period of mobilization lasted from September 2008 to February 2010.  Here, the July 2010 Statement of the Case (SOC) correctly noted that the Veteran's enrollment certification indicates that his first period of enrollment began February 5, 2007 and his last period of enrollment began in April 2008.  As such, the Veteran had more than 5 months, prior to his period of mobilization, in which to apply for benefits for at least his last period of enrollment.  

The evidence of record shows that VA first received notice of the Veteran's intention of filing for enrollments at Azusa Pacific University when the VA received the Veteran's electronic VA Form 22-1990 on February 5, 2010.  Accordingly, one year before the date of the claim is February 5, 2009.  As noted above, the commencing date of the award of educational assistance cannot be earlier than February 5, 2009.  38 C.F.R. § 21.7131(a).  Further, the Veteran has not indicated that an informal claim was filed prior to February 5, 2010, nor is there evidence of any attempt to file an informal claim associated with the record.  Therefore, the Veteran's application for retroactive education benefits pursuant to Chapter 1606, Title 10, United States Code, for the enrollments at Azusa Pacific University starting February 2007, May 2007, September 2007, January 2008, and April 2008, occurred prior to the Veteran's period of eligibility, which did not begin until February 5, 2009.

While the Board is certainly sympathetic to the Veteran's claim, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  'No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that the commencing date of the Veteran's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, educational assistance benefits under Chapter 1606, Title 10, United States Code, for enrollments at Azusa Pacific University from February 2007 to May 2007, May 2007 to September 2007, September 2007 to December 2007, January 2008 to April 2008, and April 2008 to July 2008, cannot be granted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve Educational Assistance Program (MGIB-SR)), for enrollments at Azusa Pacific University from February 2007 to May 2007, May 2007 to September 2007, September 2007 to December 2007, January 2008 to April 2008, and April 2008 to July 2008 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


